Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzales et al. (US. Pub. NO. 2019/0332875 A1; hereinafter “Vallespi-Gonzales”) in view of Liu et al. (US. 2013/0077830 A1; hereinafter “Liu”).

Regarding claim 1, Vallespi-Gonzales teaches a method, comprising:
detecting, from a plurality of images (see Vallespi-Gonzales, fig. 3, images 302, 304), evidence of one or more traffic signals (see Vallespi-Gonzales, fig. 3, region of interest “Roi” extraction 312, para. [0107-8]); 
labeling each of the plurality of images with one or more labels indicative of one or more characteristics and operating conditions of the one or more traffic signals in accordance with a hierarchical ontology representative of the one or more characteristics and operating conditions (see Vallespi-Gonzales, para. [0144,0146], shape labels, color labels), wherein the hierarchical ontology comprises multiple levels of traffic signal characteristics and corresponding states for traffic signal prediction (see Vallespi-Gonzales, fig. 6, 606, para. [0142]); and 
training a traffic signal recognition model with the labeled images (see Vallespi-Gonzales, para. [0145]). 
Vallespi-Gonzales is silent to teaching that wherein the hierarchical ontology for coarse-grained prediction and fine-grained prediction. 
In the same field of endeavor, Liu teaches a vehicle wherein the hierarchical ontology for coarse-grained prediction and fine-grained prediction (see Liu, fig. 4, para. [0040-42], “feature tree” reads on the hierarchical ontology; large class reads on coarse-grained prediction, small class reads on fine-grained prediction).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Vallespi-Gonzales with the teaching of Liu in order to improve processing time and provide warning to drivers efficiently (see Liu, para. [0009]). 

Regarding claim 2, the combination of Vallespi-Gonzales and Liu teaches the method of claim 1, wherein the hierarchical ontology comprises a plurality of stages (see Vallespi-Gonzales, fig. 4, 402, 404, 406, para. [0114-6]).

Regarding claim 3, the combination of Vallespi-Gonzales and Liu teaches the method of claim 2, wherein the plurality of stages comprises at least a boundary stage (see Vallespi-Gonzales, fig. 3, ROI 314), and multiple light emitting component state stages (see Vallespi-Gonzales, fig. 3, 316,318). 

Regarding claim 4, the combination of Vallespi-Gonzales and Liu teaches the method of claim 3, wherein the boundary stage corresponds to the detection of the evidence of the one or more traffic signals (see Vallespi-Gonzales, fig. 3, ROI extraction 312).

Regarding claim 5, the combination of Vallespi-Gonzales and Liu teaches the method of claim 3, wherein the multiple light emitting component state stages comprises at least a color state, a geometry state, and a flashing state  (see Vallespi-Gonzales, fig. 3, 316,318, para. [0109,110]).

Regarding claim 6, the combination of Vallespi-Gonzales and Liu teaches the method of claim 5, wherein one or more of each light emitting component state stage of the multiple light emitting component state stages comprises a plurality of light emitting component state groups (see Vallespi-Gonzales, fig. 3, 316,318, 320, para. [0109-111]).

Regarding claim 7, the combination of Vallespi-Gonzales and Liu teaches the method of claim 2, wherein the labeling of each of the plurality of images comprises auto-labeling of at least a subset of the plurality of images based on labels regarding preceding stages of the plurality of stages (see Liu, fig. 4, small class, sub-class, para. [0041-43]).

Regarding claim 8, the combination of Vallespi-Gonzales and Liu teaches the method of claim 2, further comprising validating a label associated with a later stage of the hierarchical ontology based on a label associated with an earlier stage of the hierarchical ontology (see Vallespi-Gonzales, para. [0166-167]).

Regarding claim 9, the combination of Vallespi-Gonzales and Liu teaches the method of claim 1, further comprising operationalizing the traffic signal perception model to generate traffic signal state predictions regarding encountered traffic signals during operation of a vehicle in which the traffic signal recognition model is implemented (see Vallespi-Gonzales, fig. 6, 606, 608).

Regarding claim 10, the combination of Vallespi-Gonzales and Liu teaches the method of claim 9, further comprising validating the traffic signal state predictions with the labeling of one or more of plurality of images (see Vallespi-Gonzales, para. [0167]).

Regarding claim 11, Vallespi-Gonzales teaches a vehicle including a traffic light recognition system, comprising:
 a camera (see Vallespi-Gonzales, fig. 1, para. [0023]); 
a traffic light estimator circuitry controlled by a control unit operative to: 
receive images from the camera (see Vallespi-Gonzales, fig. 3, 302, 304, wide and narrow images);
analyze the received images in accordance with a traffic light recognition model trained using labeled images (see Vallespi-Gonzales, fig. 4, 404, 406), the labeled images comprising one or more labels indicative of one or more characteristics and operating conditions of the one or more traffic lights in accordance with a hierarchical ontology representative of the one or more characteristics and operating conditions (see Vallespi-Gonzales, para. [0144,0146], shape labels, color labels), wherein the hierarchical ontology comprises multiple levels of traffic signal characteristics and corresponding states for traffic signal prediction (see Vallespi-Gonzales, fig. 6, 606, para. [0142]).  
Vallespi-Gonzales is silent to teaching that wherein the hierarchical ontology for coarse-grained prediction and fine-grained prediction. 
In the same field of endeavor, Liu teaches a vehicle wherein the hierarchical ontology for coarse-grained prediction and fine-grained prediction (see Liu, fig. 4, para. [0040-42], “feature tree” reads on the hierarchical ontology; large class reads on coarse-grained prediction, small class reads on fine-grained prediction).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Vallespi-Gonzales with the teaching of Liu in order to improve processing time and provide warning to drivers efficiently (see Liu, para. [0009]). 

Regarding claim 12, the combination of Vallespi-Gonzales and Liu teaches the vehicle of claim 11, wherein the hierarchical ontology comprises a plurality of stages comprising at least a boundary stage (see Vallespi-Gonzales, fig. 3, ROI 314), and multiple light emitting component state stages (see Vallespi-Gonzales, fig. 3, 316,318). 

Regarding claim 13, the combination of Vallespi-Gonzales and Liu teaches the vehicle of claim 12, wherein the boundary stage corresponds to the detection of the evidence of the one or more traffic signals (see Vallespi-Gonzales, fig. 3, ROI extraction, 312).

Regarding claim 14, the combination of Vallespi-Gonzales and Liu teaches the vehicle of claim 12, wherein the multiple light emitting component state stages comprises at least a color state, a geometry state, and a flashing state  (see Vallespi-Gonzales, fig. 3, 316,318, para. [0109,110]).

Regarding claim 15, the combination of Vallespi-Gonzales and Liu teaches the vehicle of claim 11, wherein the traffic light state predictions are validated with the labeling of one or more of plurality of images images (see Vallespi-Gonzales, para. [0167]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648